Citation Nr: 0428317	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of the 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The served on active duty during the Vietnam Era.  The 
appellant is the veteran's spouse. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2003, the appellant testified at a 
personal hearing before the undersigned via video conference 
from the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 1979 rating decision, the veteran was found to 
be permanently and totally disabled.  He was notified of such 
in an August 28, 1979 letter.  Entitlement to benefits under 
Chapter 35 was established.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).  The appellant's eligibility 
for Chapter 35 benefits in this case derives from her status 
as a spouse of a permanently and totally disabled veteran.  

Eligibility extends 10 years from whichever of the following 
last occurs: (a) the date on which the Secretary first finds 
the spouse from whom eligibility is derived has a service-
connected total disability permanent in nature; (b) the date 
of death of the spouse from whom eligibility is derived who 
dies while a total disability evaluated as permanent in 
nature was in existence; or (c) the date on which the 
Secretary determines that the spouse from whom eligibility is 
derived died of a service-connected disability.  38 U.S.C.A. 
§ 3512(b)(1).  The beginning date of the 10-year period of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the evaluation or the date of 
notification of such evaluation, whichever is more 
advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1)(A); 38 
C.F.R. § 21.3046(a)(2)(ii).

In Ozer v. Principi, 14 Vet. App. 257 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that 38 U.S.C.A. § 3512(b)(1) determined the 
eligibility period for spouses and surviving spouses.  As 
noted above, that subsection states that the eligibility 
period ends ten years after whichever of three events occurs 
last.  The Court stated that the finding that the veteran has 
a total service-connected disability permanent in nature 
could never be the last of these three events since the other 
two events are post-mortem.  For those spouses whose 
eligibility had been determined on the basis that the veteran 
had a total service-connected disability permanent in nature, 
the Court's decision has the effect of ending delimiting 
dates provided that there is still Chapter 35 entitlement 
remaining or if Chapter 35 eligibility was just established 
on that basis.  The Court invalidated the 10-year limitation 
provided under 38 C.F.R. § 21.3046(c).  

In this case, the file is incomplete and this case needs to 
be remanded pursuant to Ozer.  The veteran's claims file 
should be associated with the appellant's Chapter 35 file.  
In addition, if eligibility for Chapter 35 benefits was 
established for a former spouse(s) based on the veteran's 
having a total service-connected disability permanent in 
nature, that Chapter 35 file(s) should also be associated 
with the claims file.  The AOJ should determine when 
eligibility for Chapter 35 benefits was established.  The 
current file reflects that Chapter 35 benefits were 
established in an August 1979 rating decision, but a copy of 
this decision and of the notification letter are not of 
record.  The AOJ should determine if any person has used 
Chapter 35 benefits as the spouse of the veteran and, if so, 
what entitlement to Chapter 35 benefits remains.  If 
entitlement does remain, the AOJ should take the appropriate 
actions in accordance with Ozer in providing Chapter 35 
educational assistance to the appellant.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's claims file should be 
associated with the appellant's Chapter 35 
file.  In addition, if eligibility for 
Chapter 35 benefits was established based on 
the veteran's having a total service-
connected disability permanent in nature for 
a former spouse(s), that Chapter 35 file(s) 
should also be associated with the claims 
file.  

2.  The AOJ should determine when eligibility 
for Chapter 35 benefits was established.  A 
copy of the pertinent documents to include 
the August 1979 rating decision and August 
1979 notification letter should be associated 
with the appellant's Chapter 35 file.  The 
AOJ should determine if any person has used 
Chapter 35 benefits as the spouse of the 
veteran and, if so, what entitlement to 
Chapter 35 benefits remains.  If entitlement 
does remain, the AOJ should take the 
appropriate actions in accordance with Ozer 
in providing Chapter 35 educational 
assistance to the appellant.

If upon completion of the above action, the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


